DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
with respect to claim 1, in addition to other limitations in the claim, the prior art fails to teach, disclose or render obvious the applicant’s invention as claimed, particularly the feature describing: a second subcircuit including a second register and being configured to store data received via a second input terminal of the circuit unit in the second register in a case where a second control terminal of the circuit unit receives a second valid control signal, and to increase the value of data stored in the second register by 1 in a case where a third control terminal of the circuit unit receives a third valid control signal, an output terminal of the second register being coupled to a second output terminal of the circuit unit.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH Q TRAN whose telephone number is (571)272-1813. The examiner can normally be reached M-F: 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ANH Q TRAN/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        3/2/22